COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 BNSF Railway Company,                        '
                                                             No. 08-13-00268-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                               34th District Court
 Salvador L. Acosta,                          '
                                                           of El Paso County, Texas
                                              '
                           Appellee.
                                               '            (TC# 2012-DCV01607)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until March 10, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Thomas C. Hall, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 10, 2014.

       IT IS SO ORDERED this 12th day of February, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.